[Cite as State v. Haynesworth, 2021-Ohio-1817.]
                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                    :

                Plaintiff-Appellee,               :
                                                          No. 109965
                v.                                :

RONZELL HAYNESWORTH,                              :

                Defendant-Appellant.              :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: May 27, 2021


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                               Case No. CR-16-609380-B


                                           Appearances:

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, and Mary M. Frey, Assistant Prosecuting
                Attorney, for appellee.

                Ronzell Haynesworth, pro se.


ANITA LASTER MAYS, P.J.:

                  Defendant-appellant Ronzell Haynesworth (“Haynesworth”) appeals

the trial court’s decision to deny Haynesworth’s motion to vacate a void judgment

and sentence. We affirm the trial court’s decision.
               In 2017, Haynesworth pleaded guilty to one count of aggravated

robbery, a first-degree felony, in violation of R.C. 2911.01(A)(1), with a three-year

firearm specification. Haynesworth was sentenced to eight years’ imprisonment.

I.     Facts and Procedural History

               After Haynesworth’s conviction, he filed a petition for postconviction

relief, arguing that the trial court imposed a sentence that was cruel and unusual, in

violation of his constitutional rights. The state moved for summary judgment,

stating that Haynesworth’s argument was barred by res judicata because

Haynesworth could have raised that argument on direct appeal. The trial court

granted the state’s motion for summary judgment, finding that Haynesworth’s

claims were barred by res judicata.

               In State v. Haynesworth, 8th Dist. Cuyahoga No. 106671, 2018-Ohio-

4519, Haynesworth appealed his convictions arguing that the trial court erred by

accepting his guilty plea. Id. at ¶ 6. A panel from this court determined that the trial

court “complied with Crim.R. 11(C) and affirmed Haynesworth’s convictions.” Id. at

¶ 9.

               On July 29, 2020, Haynesworth filed a motion to vacate a void

judgment and sentence, arguing that his three-year firearm specification is void

because his codefendant in this case was found not guilty by a jury of the firearm

specification. The trial court denied Haynesworth’s motion to vacate.             Thus,

Haynesworth has filed this appeal assigning two errors for our review:
      I.     The trial court abused its discretion when it denied defendant-
             appellant, Haynesworth’s motion to vacate void judgment and
             sentence as it is contrary to law; and

      II.    The trial court abused its discretion when it denied defendant-
             appellant’s motion to vacate void judgment and sentence as it
             is contrary to law without holding an evidentiary hearing.

II.   Motion to Vacate Void Judgment and Sentence

      A.     Standard of Review

              “Where a criminal defendant, subsequent to his or her direct appeal,

files a motion seeking vacation or correction of his or her sentence on the basis that

his or her constitutional rights have been violated, such a motion is a petition for

postconviction relief as defined in R.C. 2953.21.” State v. Ray, 8th Dist. Cuyahoga

No. 109455, 2020-Ohio-5004, ¶ 10, citing State v. Reynolds, 79 Ohio St.3d 158, 160,

679 N.E.2d 1131 (1997). “We review a trial court’s denial of a postconviction relief

petition for an abuse of discretion.” Id., citing State v. Calhoun, 86 Ohio St.3d 279,

281, 714 N.E.2d 905 (1999). “In general, a trial court abuses its discretion when its

judgment is unreasonable, arbitrary, or unconscionable.” Id., citing State v. White,

118 Ohio St.3d 12, 2008-Ohio-1623, 885 N.E.2d 905, ¶ 46.

      B.     Law and Analysis

             1.    Sufficiency of the Evidence

              In Hayneworth’s assignments of error, he argues that the trial court

erred by first, denying his motion to vacate a void judgment and second, by denying

his motion without holding an evidentiary hearing. “In the context of postconviction
petitions, the trial court does not abuse its discretion in dismissing a petition without

a hearing if (1) the petitioner fails to set out sufficient operative facts to establish

substantive grounds for relief, or (2) the operation of res judicata prohibits the

claims made in the petition.”          Id., citing State v. Curry, 8th Dist. Cuyahoga

No. 108088, 2019-Ohio-5338, ¶ 15, State v. Abdussatar, 8th Dist. Cuyahoga

No. 92439, 2009-Ohio-5232, ¶ 15.

               Haynesworth contends that his guilty plea is totally inconsistent with

the facts of this case when compared to the outcome of his codefendant’s case, and

that he should receive a lighter sentence than his codefendant because he

cooperated with the state. While Haynesworth pleaded guilty to aggravated robbery

with a three-year firearm specification, his codefendant chose not to plead guilty and

opted for a jury trial. At the end of the jury trial, the codefendant was found not

guilty of the firearm specification.

               Although Haynesworth pleaded guilty, he now argues that a firearm

was not used at the robbery, and instead it was a cell phone. However, “[a] guilty

plea waives a defendant’s right to challenge sufficiency or manifest weight of the

evidence.” State v. Hill, 8th Dist. Cuyahoga No. 90513, 2008-Ohio-4857, ¶ 6.

Additionally, as a part of Haynesworth’s plea agreement with the state, he agreed

“to plead guilty to robbery with a three-year firearm specification, make a post-plea

statement with regard to the circumstances of the crime, and testify truthfully at his
codefendant’s trial.” Haynesworth, 8th Dist. Cuyahoga No. 106671, 2018-Ohio-

4519, at ¶ 2.

                2.   Res Judicata

                 Further Haynesworth’s claims are barred by res judicata.            In

Haynesworth, Haynesworth failed to raise the issue that his guilty plea should be

vacated because the evidence in the case was insufficient to support his guilty plea.

“Under the doctrine of res judicata, ‘a valid, final judgment rendered upon the merits

bars all subsequent actions based upon any claim arising out of the transaction or

occurrence that was the subject matter of the previous action.’” Ray, 8th Dist.

Cuyahoga No. 109455, 2020-Ohio-5004, at ¶ 11, quoting State v. Patrick, 8th Dist.

Cuyahoga No. 99418, 2013-Ohio-5020, ¶ 7, citing Gravamen v. Parkman Twp., 73

Ohio St.3d 379, 382, 653 N.E.2d 226 (1995).               “When a petitioner seeks

postconviction relief on an issue that was raised or could have been raised on direct

appeal, the petition is properly denied by the application of the doctrine of res

judicata.” Id., citing State v. Tucker, 8th Dist. Cuyahoga No. 84595, 2005-Ohio-

109, ¶ 11. “In order to overcome the res judicata bar, the petitioner must show,

through the use of extrinsic evidence, that they could not have appealed the original

constitutional claim based on the information in the original trial record.” Id., citing

State v. Cody, 8th Dist. Cuyahoga No. 102213, 2015-Ohio-2764, ¶ 16.

                 Haynesworth also argues that at his codefendant's trial he testified

truthfully. He further incorrectly argues that the jury determined that Haynesworth
did not brandished or have a firearm during the robbery. Appellant’s brief, p. 1. This

assertion is incorrect because Haynesworth was not on trial. He had already pleaded

guilty to the offenses. His codefendant was on trial, and the jury found that the

evidence was insufficient to demonstrate that Haynesworth’s codefendant had or

brandished a weapon.

             3.     Void Judgment and Evidentiary Hearings

               Haynesworth also contends that the jury’s decision in his

codefendant’s trial make his convictions void. Haynesworth has not demonstrated

that his constitutional rights were denied or were infringed upon in a way that would

render the trial court’s judgment void. “Under R.C. 2953.21, a petitioner may obtain

postconviction relief ‘only if the court can find that there was such a denial or

infringement of the rights of the prisoner as to render the judgment void or voidable

under the Ohio Constitution or the United States Constitution.’” State v. Pondexter,

8th Dist. Cuyahoga No. 108940, 2020-Ohio-1290, ¶ 7, quoting State v. Perry, 10

Ohio St.2d 175, 226 N.E.2d 104 (1967), paragraph four of the syllabus.             “A

postconviction petition is a means to reach constitutional issues that would

otherwise be impossible to reach because the evidence supporting those issues is not

contained in the record.” Id., citing State v. Steffen, 70 Ohio St.3d 399, 410, 639

N.E.2d 67 (1994); State v. Smith, 8th Dist. Cuyahoga No. 93534, 2010-Ohio-1869,

¶ 11. “It does not provide a petitioner a second opportunity to litigate his or her

conviction.” Id., citing Smith at ¶ 12.
               Haynesworth’s argues that the trial court erred by dismissing his

motion without an evidentiary hearing are also misplaced. “It is well established

that ‘courts are not required to hold a hearing in every postconviction case.’” State v.

Hostacky, 8th Dist. Cuyahoga No. 103014, 2016-Ohio-397, ¶ 4, quoting State ex rel.

Madsen v. Jones, 106 Ohio St.3d 178, 2005-Ohio-4381, 833 N.E.2d 291, ¶ 10.

               Because Haynesworth’s claims are barred by res judicata, the trial

court reserves discretion in whether to hold an evidentiary hearing. “The court acts

as a gatekeeper in reviewing the evidence to determine if there are substantive

grounds for relief.” Id., citing State v. Gondor, 112 Ohio St.3d 377, 2006-Ohio-6679,

860 N.E.2d 77, ¶ 51.

      Where the petition, the supporting affidavits, the documentary
      evidence, the files, and the records do not demonstrate that petitioner
      set forth sufficient operative facts to establish substantive grounds for
      relief, the court may dismiss a petition for postconviction relief
      without a hearing.

Id., citing State v. Calhoun, 86 Ohio St.3d 279, 714 N.E.2d 905 (1999), paragraph

two of the syllabus; State v. Moon, 8th Dist. Cuyahoga No. 101972, 2015-Ohio-

1550, ¶ 22.

               Therefore, Haynesworth’s assignments of errors are overruled.

               Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.



_________________________________
ANITA LASTER MAYS, PRESIDING JUDGE

KATHLEEN ANN KEOUGH, J., and
MARY EILEEN KILBANE, J., CONCUR